AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                    Page I of I    ., -~
                                                                                                                                                        •"''/ .1


                                         UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                           JUDGMENT IN A CRIMINAL CASE
                                                                           (For Offenses Committed On or After November 1, 1987)
                                         V.

                                                                           Case Number: 3:19-mj-24486
                   Jose Jairo Serrano-Martinez
                                                                          Rebecca C Fish
                                                                          Defendant's Attor ey

                                                                                                        '    i· ~1-   ,:,,,>'.(;;
                                                                                                                                      "
REGISTRATION NO. 9175 8298

THE DEFENDANT:                                                                                              DEC O2 2019
 l:8J pleaded guilty to count(s) 1 of Complaint
 •    was found guilty to count( s)
                                                                                                  CLERK US UISTHICT COURT
                                                                              SOUTHERN DISTRICT OF CALIFORNIA
                                                                              ~,                       DE~UIY
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                      Nature of Offense                                                        Count Number(s)
8:1325                               ILLEGAL ENTRY (Misdemeanor)                                              1

  D The defendant has been found not guilty on count(s)
                                                -------------------
  •    Count(s) - - - ' - - - - - - - - - - - - - - - dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:
                               \    ,/

                              /ril,      TIME SERVED                     • _________ days
  l:8J Assessment: $10 WAIVED l:8J Fine: WAIVED
  l:8J Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Monday, December 2, 2019
                                                                         Date of Imposition of Sentence
                              I\_         .. ,
                   <i
 Received \. j \ j \..
                DUSM
                          \   \i/V·t••
                               1
                                         _,
                                              )
                                                                         lli!ild4~0CK
                                                                         UNITED STATES MAGISTRATE JUDGE



  Clerk's Office Copy                                                                                                               3: l 9-mj-24486
